United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-2515
                                   ___________

Belva J. Vaughn,                        *
                                        *
             Appellant,                 *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the Eastern
Larry G. Massanari,1 Acting             * District of Arkansas.
Commissioner of Social Security         *
Administration,                         * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                          Submitted: June 7, 2001
                              Filed: June 15, 2001
                                  ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.




      1
       Larry G. Massanari has been appointed to serve as Acting Commissioner of
Social Security, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c)(2).
       Belva Vaughn appeals the district court’s2 order affirming the Commissioner’s
termination of Vaughn’s supplemental security income benefits, which had been
awarded in part because of her alcoholism. Having carefully reviewed the record and
the parties’ briefs, we conclude substantial evidence supported the Commissioner’s
decision to end the benefits. See 42 U.S.C. § 423(d)(2)(C) (individual shall not be
considered disabled for purposes of this subchapter if alcoholism would be contributing
factor material to Commissioner’s determination that individual is disabled); 20 C.F.R.
§ 416.935(b)(1) (2001) (“key factor” in determining whether alcoholism is material to
determination of disability is whether claimant would still be found disabled if she
stopped using alcohol); Pettit v. Apfel, 218 F.3d 901, 903 (8th Cir. 2000) (claimant
who is no longer using alcohol still has initial burden of showing that remaining
impairments are disabling); Rehder v. Apfel, 205 F.3d 1056, 1059 (8th Cir. 2000)
(standard of review). Accordingly, we affirm the judgment of the district court. See
8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
       The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
                                          -2-